PER CURIAM.
The order appealed from must be affirmed, with costs. The entire record and proceedings herein show that all the above persons named as defendants were actually defendants; that they appeared at the trial, and each one tried the issues raised by their respective pleadings. Because of the result of such trial, a judgment was entered in favor of said defendants, and each of them,. and therefore the costs taxed herein were properly allowed, and the judgment entered was right. Judgment affirmed, with costs. All concur.